DETAILED ACTION
Notice to Applicant
 
1.               The following is a FINAL office action upon examination of application number 17/006,810 filed on 08/29/2020. Claims 1, 4-8, and 11-14 are pending in this application, and have been examined on the merits discussed below.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Application 17/006,810, filed 08/29/2020 claims Priority from Provisional Application 62/896,059, filed 09/05/2019. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or35 U.S.C. 120 is acknowledged.

Response to Amendment

4.	In the response filed October 25, 2021, Applicant amended claims 1, 4-5, and 7-8, and canceled claims 2, 3, 9, and 10. No new claims were presented for examination. 

5.	Applicant cancelled claims 2 and 9. Accordingly, the previously issued claim objections have been removed.



7.	Applicant's amendments to claims 1 and 7 are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b); accordingly these rejections have been withdrawn.

8.	Applicant's amendments to the claims are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly these rejections have been maintained.

Response to Arguments

9.	Applicant's arguments filed October 25, 2021, have been fully considered.

10.	Applicant submits that “As a whole, compared with the prior art, the current claims can produce multiple scheduling decisions according to different score functions and extraction data, establishing multiple sub-learning models, and producing the optimal scheduling decision by rewarding. In such a way, the production scheduling operation is simplified and the enterprise production efficiency improved. By this token, the subject matter encompassed by the current independent claims amounts to practical application and significantly more than an abstract idea itself. Accordingly, the subject matter encompassed by the current dependent claims amounts to practical application and significantly more than an abstract idea itself.” [Applicant’s Remarks, 10/25/2021, page 8]

 scheduling calculation host, multiple databases, and a user terminal, which merely serve to tie the abstract idea to a particular technological environment (computer-based operating environment) via generic computing hardware, software/instructions, which is not sufficient to amount to a practical application, as noted in the 2019 PEG. Furthermore, it is noted that Applicant’s claims are devoid of any discernible change, transformation, or improvement to a computer (software or hardware) or any existing technology. Applicant has not shown that any specific technological improvement is achieved within the scope of the claims. It bears emphasis that no scheduling calculation host, multiple databases, user terminal, or technological elements are modified or improved upon in any discernible manner. Instead, the result produced by the claims is simply information indicating multiple scheduling decisions, which is not a technical result or improvement thereof. Nevertheless, even assuming arguendo that an improvement was achieved, improving the process of producing scheduling decisions, at most, seems to provide an improvement to a business process (i.e., as supported by the Applicant’s Specification at paragraph 0027: “As a result, the scheduling process of production management is simplified to assist users in improving production efficiency and reducing production costs.”) using generic computing elements, such that any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim. See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).

Lastly, the additional elements, including the scheduling calculation host, multiple databases, and a user terminal, fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. For the above reasons, this argument is found unpersuasive.

In response to Applicant’s argument that “the subject matter encompassed by the current dependent claims amounts to significantly more than an abstract idea itself.” The Examiner 
In this case, the claims do not include limitations that meet the criteria listed above. Further, the Examiner points out there is no actual improvement to another technology or technical field, no improvement to the functioning of the computer itself, and no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. The steps recited in a claim could be programmed to be performed on a variety of different computer platforms. While the claim limitations are implemented by a computer, the computer is nothing more than a general purpose computer (as evidenced by the Applicant’s Specification – paragraph [0036]: “The user terminal 230 may include a user interface, such as a display or a tablet computer, connected to the scheduling calculation host 210. The scheduling calculation host 210 is configured to perform a series of processing to the production data from the database 220, and then generate an optimal scheduling decision to the user interface for the user's reference…”) and the claims do not include improvements to another technology or technical field; nor do they include improvements to the functioning of the computer itself. The specification does not indicate that the all the procedures are implemented on a special purpose computer. Further, it is noted that the claim limitations do not reflect an improvement in the functioning of the computer or an improvement in another technology. The claimed invention is directed towards, at best, an improvement in the business process of producing multiple scheduling decisions. The 
Furthermore, it is not clear how the claimed limitations would accomplish a result that realizes an improvement in computer functionality. The Examiner emphasizes that nowhere in Applicant’s Specification is there any discussion or suggestion that the problem or solution is a technical one, nor is there even a hint of any contemplated improvement to technology. The Examiner further points out there is no actual improvement to another technology or technical field, no improvement to the functioning of the computer itself, and no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. While the Applicant submits that the claims provide a technical solution to a technical problem, the Applicant’s claims do not adequately explain how the additional elements of the claim integrate to add any meaningful limits on the abstract idea. At the most, the claimed invention seems to provide improvement beneficial to the end users. The focus of the claims of the instant application is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
The claim does not, for example, purport to improve the functioning of any of the computer components. As stated above, the claim does not effect an improvement in any other technology or technical field. Accommodating data coming in from disparate systems to generate assessment information is not enough to transform an abstract idea into a patent-eligible invention. Accordingly, this argument is found unpersuasive.

For the reasons above, Applicant’s arguments concerning the §101 rejection are not persuasive at showing Applicant’s claims as eligible.

11.	Applicant submits that “Based on the current Claim 1, in fact, Serita fails to discloses: cleaning production data from the multiple databases; pre-processing and calculating the 

In response to the Applicant’s argument that “Based on the current Claim 1, in fact, Serita fails to discloses: cleaning production data from the multiple databases; pre-processing and calculating the production data to obtain an extraction data; and the reinforcement learning model is configured to implement producing multiple scheduling decisions for each of different simulating environments according to the score function and the extraction data, and judging the optimal scheduling decision for each simulating environment by virtue of a reward mechanism,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Accordingly, this argument is found unpersuasive. 

12.	Applicant submits that “While Chan just discloses a method in step 120-2 performing data cleaning and repairing on the raw input dataset generated in step 120-1, however it fails to mention pre-processing and calculating the production data to obtain an extraction data; and the reinforcement learning model is configured to implement producing multiple scheduling decisions for each of different simulating environments according to the score function and the extraction data, and judging the optimal scheduling decision for each simulating environment by virtue of a reward mechanism.” [Applicant’s Remarks, 10/25/2021, page 9]
pre-processing and calculating the production data to obtain an extraction data. Moreover, in response to Applicant’s argument that Chan fails to mention the reinforcement learning model is configured to implement producing multiple scheduling decisions for each of different simulating environments according to the score function and the extraction data, and judging the optimal scheduling decision for each simulating environment by virtue of a reward mechanism, the Examiner notes that Chan was not asserted as disclosing the disputed limitations. For the reasons provided above, this argument is deemed moot.

13.	Applicant submits that “It would not have been obvious to one of ordinary skill in the art to combine Serita and Chan.” [Applicant’s Remarks, 10/25/2021, page 9]

The Examiner respectfully disagrees. In response to Applicant’s argument that “it would not have been obvious to one of ordinary skill in the art to combine Serita and Chan,” the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, it is noted that the Examiner has provided reasoning articulating why it would have been obvious to combine the references as proposed. The Examiner notes that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). The Examiner points out that the rejection of claims 1-14 provided an articulated line of reasoning based on the teachings of the prior art, the knowledge of one skilled in the art, and the motivation to modify the prior art to arrive at the conclusion of obviousness of claimed invention, which is a permissible means to support the legal conclusion of the obviousness of the claimed subject matter. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 418, 82 USPQ2d at 1396 (quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)).  In this case, Serita is directed toward a system and method for optimizing production scheduling. Chan is directed toward production planning optimization. The combination of Serita and Chan is directed to optimization of production scheduling. Serita is directed to subject matter that is analogous to the subject matter encompassed by Applicant’s disclosure. Similarly, Chan is directed to subject matter that is analogous to the subject matter encompassed by Applicant’s disclosure, particularly techniques for building and deploying a model to optimize assets in an industrial process. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Serita to include the teachings of Chan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One skilled in the art would reasonably understand that production scheduling and modeling are techniques commonly known and used in the art, and that, in a scheduling calculation scheme, the practice of cleaning production data is a feature that has long been commonplace in business and industry in the interest of removing incorrect/duplicate data. Therefore, it would have been obvious to one of ordinary skill in the art to modify Serita to include the teachings of Chan, specifically by including data cleaning module, as claimed, in the interest of reducing the dataset by cleansing bad quality data segments and generating an improved dataset by aggregation, data cleansing, and pre-processing [Chan at paragraph 0081], and further obvious because the 
It would have been recognized that applying the techniques of Chan to the teachings of Serita would have yielded predictable results because the level of ordinary skill in the art demonstrate by the references applied shows the ability to incorporate such data cleansing features into similar systems. As the claims have been given their "broadest reasonable interpretation consistent with the specification", the Examiner asserts that the scope and contents of the prior art have been determined, thereby satisfying the first factual inquiry set forth by Graham v. John Deere Co. The Examiner applied the teachings of Serita and Chan, and determined the deficiencies, thereby ascertaining the differences between the prior art and the claims at issue.  The Examiner has fulfilled the role of factfinder while resolving the Graham inquiries, as per MPEP 2141, and determined that the level of ordinary skill in the art is reflected by the prior art itself, thereby resolving the level of ordinary skill in the pertinent art. The Examiner asserts that the Graham factual inquiries have been properly resolved, resulting in a proper prima facie case of obviousness. Accordingly, this argument is found unpersuasive.

14.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.


Claim Objections

15.	Claim 7 is objected to because of the following informalities: typographical/grammatical errors. 

Claim 7 was amended to recite “wherein the scheduling calculation host is further configured to implement is configured to implement receiving feedback information from the user terminal.” Claim 7 should recite “wherein the scheduling calculation host is further configured to implement receiving feedback information from the user terminal.” Appropriate correction is required. 

Claim Rejections - 35 USC § 101

16.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

17.	Claims 1, 4-8, and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

18.	Claims 1, 4-8, and 11-14  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1, 4-7), and method (claims 8, 11-14), are each directed to at least one potentially eligible category of subject matter (machine, and process, respectively), and therefore satisfy Step 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls under the “Mental Processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG by reciting steps that can be performed in the human mind via observation, evaluation, judgement, or opinion, and also fall under the “Mathematical Concepts,” such as mathematical relationships, formulas, and calculations. With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
cleaning production data (This step falls under the “Mental Processes” grouping by reciting a step for fixing or removing incorrect, corrupted, incorrectly formatted, duplicate, or incomplete data within a dataset, this step can be performed via human observation or perhaps by documenting the incorrect/duplicate data with the aid of pen and paper. The “cleaning” step can be carried out manually such as via human evaluation or judgement, and is therefore a mental step);
pre-processing and calculating the production data to obtain an extraction data (This step recites mathematical concepts, relationships, formulas or equations, or calculations, as well as via mental processes that can be performed in the mind via observation, evaluation, and judgment); and
establishing a reinforcement learning model and producing an optimal scheduling decision according to a score function and the extraction data (This step is See FairWarning IP, LLC v. Iatric Systems, Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016). The Federal Circuit has held similar concepts to be abstract. Thus, for example, the Federal Circuit has held that abstract ideas include the concepts of collecting data, analyzing the data, and reporting the results of the collection and analysis, including when limited to particular content. See, e.g., Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340-41 (Fed. Cir. 2017) (identifying the abstract idea of organizing, displaying, and manipulating data); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350,13 54 (Fed. Cir. 2016) (characterizing collecting information, analyzing information by steps people go through in their minds, or by mathematical algorithms, and presenting the results of collecting and analyzing information, without more, as matters within the realm of abstract ideas). Thus, but for the scheduling calculation host to implement the reinforcement learning model, the step involving the reinforcement learning model, which involve mathematical relationships and mental processes that can be performed via human evaluation or judgment, also falls within the realm of mental processes);
wherein the reinforcement learning model is configured to implement: producing multiple scheduling decisions for each of different simulating environments according to the score function and the extraction data, and judging the optimal scheduling decision for each simulating environment by virtue of a reward mechanism (This step is also performable as mathematical relationships, formulas, equations, and /or calculations, as well as via mental processes that can be performed via human evaluation or judgment. As noted above, although “a reinforcement learning model” is recited, the actual step for producing multiple scheduling decisions for each of different simulating environments according to the score function and the extraction data and the step for judging the optimal scheduling decision are activities that mimic human thought processes of judging the an optimal scheduling decision for each simulating environment, i.e., evaluation, and creating perhaps with paper and pencil, graphic data, a mathematical relationship, or the like perceptible in the human mind. See FairWarning IP, LLC v. Iatric Systems, Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016). The Federal Circuit has held similar concepts to be abstract. Thus, for example, the Federal Circuit has held that abstract ideas include the concepts of collecting data, analyzing the data, and reporting the results of the collection and analysis, including when limited to particular content. See, e.g., Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340-41 (Fed. Cir. 2017) (identifying the abstract idea of organizing, displaying, and manipulating data); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350,13 54 (Fed. Cir. 2016) (characterizing collecting information, analyzing information by steps people go through in their minds, or by mathematical algorithms, and presenting the results of collecting and analyzing information, without more, as matters within the realm of abstract ideas). Thus, but for the scheduling calculation host to implement the reinforcement learning model, the step involving the reinforcement learning model, which involve mathematical relationships and mental processes that can be performed via human evaluation or judgment, also falls within the realm of mental processes);
Considered together, these steps set forth an abstract idea of receiving, analyzing, calculating production data, and producing multiple scheduling decisions based thereon, which falls under the “Mental Processes” and “Mathematical Concepts” abstract idea groupings set forth in the 2019 
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to: a scheduling calculation host, multiple databases, and a user terminal (claim 1),  scheduling calculation host and databases (claim 4), scheduling calculation host (claim 5), scheduling calculation host and user terminal (claim 7), data cleaning module and multiple databases (claim 8), and databases (claim 11). These elements have been considered, however they merely describe elements of one or more generic computers and/or instructions (software) to implement the abstract idea, similar to simply adding the words “apply it,” which is not sufficient to amount to a practical application, as noted in the 2019 PEG.  See also, MPEP 2106.05(f).  See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Furthermore, the additional elements(s) fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. When the “reinforcement learning model” (claims 1, 5, 7-8 and 12)  is evaluated as an additional element, these features are recited at a high level of generality and have not been shown to improve upon any technology or the server apparatus itself. Furthermore, the additional elements(s) fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are directed to: a scheduling calculation host, multiple databases, and a user terminal (claim 1),  scheduling calculation host and databases (claim 4), scheduling calculation host (claim 5), scheduling calculation host and user terminal (claim 7), data cleaning module and multiple databases (claim 8), and databases (claim 11). These additional elements have been evaluated, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification suggests that virtually any computing device(s) under the sun may be used to implement the invention, including generic computers (Specification at paragraph [0036]: e.g., “The user terminal 230 may include a user interface, such as a display or a tablet computer, connected to the scheduling calculation host 210. The scheduling calculation host 210 is configured to perform a series of processing to the production data from the database 220, and then generate an optimal scheduling decision to the user interface for the user's reference.”). Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) merely serve =to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
Next, when the “reinforcement learning model” (claims 1, 5, 7-8, and 12) is evaluated as an additional element, these features are recited at a high level of generality and encompass well-understood, routine, and conventional prior art activity. See, e.g., Hobbs et al., Pub. No.: US 2003/0179717 A1, noting in paragraph [0008] that “Reinforcement Learning is a well-known technique relying on taking actions and observing the reward (or "Reinforcement") which results and adjusting future actions in accordance with that reward.” Accordingly, the use of a reinforcement learning model does not add significantly more to the claims.
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 4-7 and 11-14 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite additional details that narrow the abstract idea. For example, claims 5/12 recite a step for calculating and extracting the extraction data suitable for the reinforcement learning model, which, similar to base claims 1/8, fall under the same “Mathematical Concepts” grouping by describing additional details for performing mathematical processes. Claims 4, 7, 11, 14 recite steps for cleaning and filtering useless data in the production data; and adjusting results of scheduling decisions in real time, which similar to base claims 1/8, fall under the same “Mental Processes” abstract idea groupings by describing mental activities that can be accomplished via human observation, judgment, or evaluation. Claims 6 and 13 have been fully considered as well however, the elements set forth 
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103

19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


21.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

22.	Claims 1, 4-5, 7-8, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Serita et al., Pub. No.: US 2021/0056484 A1, [hereinafter Serita], in view of Chan et al., Pub. No.: US 2020/0387818 A1, [hereinafter Chan].

As per claim 1, Serita teaches a production scheduling system, comprising a scheduling calculation host, multiple databases connected to the scheduling calculation host, and a user terminal (paragraph 0011, discussing a system, involving means for determining an initial scheduling policy for internal processes to meet the order and a due date policy for the order; means for executing a simulation involving scheduling decisions and due date quotations based on the initial scheduling policy and the due date policy; means for executing a machine learning process on results of the simulation; and means for outputting the finalized scheduling policy and the due date policy in response to the order; paragraph 0014, “FIG. 2, illustrates an example of the system architecture”; paragraph 0024, discussing that FIG. 2 illustrates an example of the system architecture, in accordance with an example implementation. Example implementations can provide due date and scheduling management system [i.e., production scheduling system] on top of an existing system in a factory. In example implementations, it is assumed that a factory  and the scheduling calculation host configured to implement:

pre-processing and calculating the production data to obtain an extraction data (paragraph 0030, discussing that the module collects historical data of orders and production status. This can be done by transferring batched data from the ERP and MES system, or by fetching snapshots in a real time fashion from those systems and storing the snapshots for a certain period. The required period of historical data depends on the variety of the customer orders and productions, and can be adjusted accordingly to fit the desired implementation; paragraph 0031, discussing that the module builds a simulation environment of order arriving and production lines with a discrete-event simulation (DES). A DES is a general tool to simulate stochastic discrete events and widely used to simulate discrete processes in manufacturing lines. With sufficient knowledge regarding the production lines including the process flow described in Table 1 and a list of 
establishing a reinforcement learning model and producing an optimal scheduling decision according to a score function and the extraction data (paragraph 0008, discussing that example implementations search the optimal policies by updating both policies simultaneously based on the feedback in a simulation environment. The feedback reflects on how each decision was (e.g., better/worse) in terms of a target metric to be improved on; paragraph 0010, discussing instructions for processing and responding to an order, the instructions involving determining an initial scheduling policy for internal processes to meet the order and a due date policy for the order; a) executing a simulation involving scheduling decisions and due date quotations based on the initial scheduling policy and the due date policy; b) executing a machine learning process on results of the simulation to update the scheduling policy and the due date policy by evaluating the scheduling decisions and the due date quotations according to a scoring function which is common for evaluating the scheduling decisions and evaluating the due date quotations [i.e., evaluating the scheduling decisions according to a scoring function to determine a finalized 

wherein the reinforcement learning model is configured to implement: producing multiple scheduling decisions for each of different simulating environments according to the score function and the extraction data, and judging the optimal scheduling decision for each simulating environment by virtue of a reward mechanism (paragraph 0008, discussing that example implementations search the optimal policies by updating both policies simultaneously based on the feedback in a simulation environment. The feedback reflects on how each decision was (e.g., better/worse) in terms of a target metric to be improved on; paragraph 0012, discussing that the apparatus involving a processor, configured to, in response to an order received by the apparatus, determine an initial scheduling policy for internal processes to meet the order and a due date policy for the order; a) execute a simulation involving scheduling decisions and due date quotations based on the initial scheduling policy and the due date policy; b) execute a machine learning process on results of the simulation to update the scheduling policy and the due date policy by evaluating the scheduling decisions and the due date quotations according to a scoring function which is common for evaluating the scheduling decisions and evaluating the due date quotations; iteratively execute a) and b) until a finalized scheduling policy and the due date policy is determined; and output the finalized scheduling policy and the due date policy in response to the order [i.e., iteratively executing the simulation involving scheduling decision and executing a 

While Serita teaches pre-processing and calculating the production data to obtain an extraction data, it does not explicitly teach cleaning production data from the multiple databases. However, Chan in the analogous art of industrial process optimization teaches this concept. Chan teaches: 

cleaning production data from the multiple databases (paragraph 0006, discussing a computer system for building and deploying a model to optimize assets in an industrial process. The system includes a processor operatively coupled to a data storage system. The processor is configured to implement a data preparation module, a model development module, and an execution module; paragraph 0081, “various process data are obtained 120 by importing P&ID 

Serita is directed towards a system and method for optimizing production scheduling. Chan is directed towards production planning optimization. Therefore they are deemed to be analogous as they both are directed towards optimization of production scheduling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Serita with Chan because the references are analogous art because they are both directed to solutions for production planning, which falls within applicant’s field of 

As per claim 4, the Serita-Chan combination teaches the production scheduling system according to claim 1. Although not taught by Serita, Chan in the analogous art of industrial processes optimization teaches wherein the scheduling calculation host is further configured to implement  cleaning and filtering useless data in the production data of the databases (paragraph 0090, discussing that the method may load (import) operations data for the subject production process variables from other sources, such as plant P&ID and design data, other plant data servers, plant management systems, or any other resources of the plant...The loaded operations data includes continuous measurements for a number of process variables for the subject production process, as, typically, measurements for hundreds or even thousands of process variables are stored in the plant historian or plant asset database over time for a production process; paragraph 0095, discussing that the method provides flexibility to pre-process the marked bad quality measurement values of the dataset with several repair and removal processing options to cleanse these values; paragraph 0131, discussing that the raw dataset may 

Serita is directed towards a system and method for optimizing production scheduling. Chan is directed towards production planning optimization. Therefore they are deemed to be analogous as they both are directed towards optimization of production scheduling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Serita with Chan because the references are analogous art because they are both directed to solutions for production planning, which falls within applicant’s field of endeavor (production scheduling systems and methods), and because modifying Serita to include Chan’s feature for cleaning and filtering useless data in the production data of the databases, in the manner claimed, would serve the motivation of reducing the dataset by cleansing bad quality data segments and generating an improved dataset by aggregation, data cleansing, and pre-processing (Chan at paragraph 0081), or in the pursuit of deploying multiple predictive models in an easy workflow and to support asset optimization, and for a long-term sustained safe operation and production, which supports manufacturers continually optimizing the performance of their 

As per claim 5, the Serita-Chan combination teaches the production scheduling system according to claim 1. Serita further teaches wherein the scheduling calculation host is further configured to implement calculating and extracting the extraction data suitable for the reinforcement learning model (paragraph 0025, discussing that the due date production scheduling (DDPS) system stores history data in a factory about orders and production status, which facilitates the DDPS to build a simulation model that reproduces the events in the past. DDPS optimization module provides a function to learn policies for due date quotation and scheduling in simulation environment. DDPS also provides a function to apply learned policies to the existing system; paragraph 0027, discussing that Table 2 illustrates an example of order information 221. Order identifier (ID) indicates a unique identification of the order. Customer indicates who requested the order. Product indicates the final product that the customer requested, which can be described by product type, product name, or product number, in accordance with the desired implementation. Quantity indicates the amount the customer requested for the product. In situations where that customer can request the preferred due date, the order information can include such information...Order information can include additional information about the order and can be modified in accordance with the desired implementation. In a typical factory, ERP system 220 manages the information described in Table 2; paragraph 0030, discussing that the module collects historical data of orders and production status. This can be done by transferring batched data from the ERP and MES system, or by fetching snapshots in a real time fashion from those systems and storing the snapshots for a certain period. The 

As per claim 7, the Serita-Chan combination teaches the production scheduling system according to claim 1. Serita further teaches wherein the scheduling calculation host is further configured to implement is configured to implement receiving feedback information from the user terminal and adjusting results of scheduling decisions in real time, according to the feedback information returned by the reinforcement learning model (paragraph 0008, discussing that example implementations involve a virtual environment which simulate the factory production lines and order arrivals. The example implementations learn the policy for due date quotation and scheduling through trials of decisions made on the virtual environment. Due date quotation and scheduling processes are modeled as a collaborative decision making process, wherein the example implementations search the optimal policies by updating both policies simultaneously based on the feedback in a simulation environment [i.e., updating both policies simultaneously based on the feedback in a simulation environment is considered to be adjusting results of scheduling decisions according to the information feedback module – as described below the update to the scheduling policies is executed in real-time]. The feedback reflects on how each decision was (e.g., better/worse) in terms of a target metric to be improved on, such as tardiness. After learning the due date quotation and scheduling policies on the virtual environment, the policies are installed on the actual operation system. The policies thereby facilitate a factory or manufacturing system to execute an appropriate decision in a real time fashion; paragraph 0033, discussing that DDPS continuously update the policies through multiple runs of the simulation. The simulator generates virtual orders based on the trends extracted at 301. Each time the simulator issues an event such as order arriving and machine becoming available, the DDPS module makes a decision based on current policies. Then, the simulator advances the clock and 

Claim 8 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 8 Serita teaches a production scheduling method (paragraph 0070, discussing a method for processing and responding to an order, involving determining an initial scheduling policy for internal processes to meet the order and a due date policy for the order; a) executing a simulation involving scheduling decisions and due date quotations based on the initial scheduling policy and the due date policy; b) executing a machine learning process on results of the simulation to update the scheduling policy and the due date policy by evaluating the scheduling decisions and the due date quotations according to a scoring function which is common for evaluating the scheduling decisions and evaluating the due date quotations; iteratively executing a) and b) until a finalized scheduling policy and the due date policy is determined; and outputting the finalized scheduling policy and the due date policy in response to the order; paragraphs 0069, 0070), comprising the steps of: 

(2) pre-processing and calculating the production data to obtain an extraction data (paragraph 0030, discussing that the module collects historical data of orders and production 

(3) creating reinforcement learning model and producing an optimal scheduling decision according to a score function and the extraction data (paragraph 0008, discussing that example implementations search the optimal policies by updating both policies simultaneously based on the feedback in a simulation environment. The feedback reflects on how each decision was (e.g., 

wherein the step (3) comprises producing multiple scheduling decisions corresponding to each of different simulating environments according to the score function and the extraction data, and judging the optimal scheduling decision for each simulating environment (paragraph 0008, discussing that example implementations search the optimal policies by updating both policies simultaneously based on the feedback in a simulation environment. The feedback reflects on how each decision was (e.g., better/worse) in terms of a target metric to be improved on; paragraph 0012, discussing that the apparatus involving a processor, configured to, in response to an order received by the apparatus, determine an initial scheduling policy for internal processes to meet 

constructing a scheduling virtual environment according to the extraction data and the different simulating environments, and constructing multiple sub-learning models according to the multiple scheduling decisions (paragraph 0008, discussing that example implementations described involve a virtual environment which simulate the factory production lines and order 

determining whether a key performance indicator (KPI) of each scheduling decision is better than a KPI, if yes, rewarding the corresponding sub-learning model (paragraph 0008, if yes, rewarding the corresponding sub-learning model” it is noted that “when given its broadest reasonable interpretation, claim 10 covers a method that comprises determining whether a key performance indicator (KPI) of each scheduling decision is better than a historical KPI, and that stops if a key performance indicator of each scheduling decision is not better than a historical KPI. As such, the step of “if yes, rewarding the corresponding sub-learning model” is conditional, and claim 10 needs not invoke this step. See Cybersettle, Inc. v. Natl Arbitration Forum, Inc., 243 Fed. Appx. 603, 607 (Fed. Cir. 2007) (unpublished) (“It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.”]); and 

judging optimization degree of each scheduling decision, thereby producing the optimal scheduling decision (paragraph 0008, discussing that example implementations described involve a virtual environment which simulate the factory production lines and order arrivals. The example implementations learn the policy for due date quotation and scheduling through trials of decisions made on the virtual environment. Due date quotation and scheduling processes are modeled as a collaborative decision making process, wherein the example implementations search the optimal policies by updating both policies simultaneously based on the feedback in a simulation environment. The feedback reflects on how each decision was (e.g., better/worse) in terms of a target metric to be improved on [i.e., judging optimization degree of each scheduling decision]. After learning the due date quotation and scheduling policies on the virtual environment, the policies are installed on the actual operation system. The policies thereby facilitate a factory or manufacturing system to execute an appropriate decision in a real time fashion; paragraph 0009, discussing a method for processing and responding to an order, involving determining an initial scheduling policy for internal processes to meet the order and a due date policy for the 

, it does not explicitly teach that the production data is from the data cleaning module; and that the KPI is a historical KPI. However, Chan in the analogous art of industrial processes optimization teaches this concept. Chan teaches:

pre-processing and calculating the production data from the data cleaning module (paragraph 0053, discussing that the system performs data pre-processing, which includes data screening, repairing, and other preparation such as filtering, aggregation etc.; paragraph 0072, discussing that for a model-based solution, the embodiments can provide the following methods and execution steps to support successful applications: Perform feature calculation and extractions required by model inputs, such as applying transforms to raw data, compute derived variable values from measurements, running through inferential models to generate property estimated values, etc.; Execute model predictions and solve optimization problems online for the ultimate application solutions at a repeated cycle; and Export model prediction and solution results for decision making or real-time process control and optimization implementation; paragraph 0054, discussing that the system continues operating on the cleansed dataset--performing feature enhancement and feature selection, which may include calculating one or more features from original process data and operation data; paragraph 0097, discussing that the method may also prepare the measurement data with pre-processing options; paragraph 0104, discussing that the method 120 then performs data feature enrichment on the cleansed/repaired input dataset resulting from step 120-2. The feature enrichment enhances the dataset by adding physically meaningful or numerically more relevant derived process variables and corresponding values. Step 120-3 automatically derives various feature variables and corresponding values from the measurements of candidate process variables in the dataset. The derived feature variable values may be more predicative of the identified at least one process dependent variable of the subject  and

determining whether a key performance indicator (KPI) of each scheduling decision is better than a historical KPI (paragraph 0011, discussing a user defined key performance indicator for the subject industrial process; paragraph 0063, discussing that the system monitors its performance while generating predictions and solutions, and can perform model adaptions when model predictions and solutions become sub-optimal. In such a way, the system keeps its model and solutions updated and ensures a sustained performance; paragraph 0073, discussing that a set of methods of performance monitoring and self-model adaptation to support sustained performance of the system. The methods can include: a pre-defined key performance indicator ( KPI) of model quality or optimizer performance measure, which is used to evaluate the current performance of a model or a solution based on recent process data; paragraph 0123, discussing 

Serita is directed towards a system and method for optimizing production scheduling. Chan is directed towards production planning optimization. Therefore they are deemed to be analogous as they both are directed towards optimization of production scheduling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Serita with Chan’s feature for determining whether a key performance indicator (KPI) of each scheduling decision is better than a historical KPI because the references are analogous art because they are both directed to solutions for production planning, which falls within applicant’s field of endeavor (production scheduling systems and methods), and since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the target KPI of Serita for the historical KPI of Chan. Both are key performance indicators that are used to make a comparison; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Additionally, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Serita with Chan’s teachings of supporting manufacturers continually optimizing the performance of their assets --improving safety, managing risk, reducing downtime, enhancing productivity, and increasing profitability (Chan at paragraph 0124). Furthermore, modifying Serita to include Chan’s features for pre-processing and calculating the production data from the data cleaning module, in 

Claim 11 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.
Claim 12 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.

Claim 14 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 7, as discussed above. Further, as per claim 14 Serita teaches the production scheduling method according to claim 8, further comprising receiving feedback information from the user terminal and adjusting results of scheduling decisions in real time according to the feedback information (paragraph 0008, discussing that the example implementations search the optimal policies by updating both policies simultaneously based on the feedback in a simulation environment [i.e., updating both policies simultaneously based on the feedback in a simulation environment is considered to be adjusting results of scheduling decisions according to the feedback information – as described below the update to the scheduling policies is executed in real-time]. The feedback reflects on how each decision was (e.g., better/worse) in terms of a target metric to be improved on, such as tardiness. After learning the due date quotation and scheduling policies on the virtual environment, the policies are installed on the actual operation system. The policies thereby facilitate a factory or manufacturing system to execute an appropriate decision in a real time fashion; paragraph 0021, discussing that selection can be conducted by a user through a user interface (i.e., user terminal) or other input means; paragraph 0033, discussing that DDPS continuously update the policies through multiple runs of the simulation. The simulator generates virtual orders based on the trends extracted at .

23.	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Serita in view of Chan, in further view of Lettowsky et al., Pub. No.: US 2019/0240889 A1, [hereinafter Lettowsky].

As per claim 6, the Serita-Chan combination teaches the production scheduling system according to claim 5. Serita further teaches wherein the extraction data comprises order delivery date, machine status, urgency, and current production status (paragraph 0026, discussing a function that takes an order information and current production status as input; paragraph 0028, discussing that quoted due is a due date the factory replied to the customer as a result of due date quotation. Process represents the current stage in which the job is positioned; paragraph 0045, discussing that when the scheduler selects an order, the application module extracts job information as well as current production status from existing systems and convert them into a form to which the learned policy can be applied; paragraph 0038, discussing that an action of scheduling agent is to select the next job to be operated on a machine available at that moment. One way to formalize the selection is to introduce job priority function which assigns a weight on a job given a shop floor state, where the shop floor state is a set of parameters which decides the 

While Serita teaches that the extraction data comprises order delivery date, machine status, urgency, and current production status, it does not explicitly teach wherein the extraction data comprises production time, and machine maintenance status. Chan in the analogous art of industrial processes optimization implicitly teaches:

wherein the extraction data comprises machine maintenance status (paragraph 0043, “a system should be able to build a model from historical data and maintenance information, predict failures in advance, and provide action guidance to prevent a process or an equipment from failures or unplanned shut-downs”; paragraph 0062, discussing that with validated input data values, the system executes one or more tasks with pre-defined problems in step (1). This may include generating online model predictions of a production quality, a projected profit, or an early detection of equipment failures, depending on the applications; the system execution may also include resolving an optimized production plan for maximum profits, an optimal equipment maintenance schedule for maximum uptime, or an adjustment of plant operation for minimum cost, etc.).

Serita is directed towards a system and method for optimizing production scheduling. Chan is directed towards production planning optimization. Therefore they are deemed to be 

The Serita-Chan combination does not explicitly teach wherein the extraction data comprises production time and machine maintenance status. However, Lettowsky in the analogous art of production planning systems teaches this concept (paragraph 0002, discussing a method for providing, retrieving and using a data element in the value chain/value creation chain of a plastic sheet material for producing a final product; paragraph 0225, discussing that the plant for producing a wound web, that is a roll, is an extrusion plant. The extrusion plant can request for product adjustment and/or product conversion information from the memory. The trigger to request this information can either be performed by an operator of the plant, an employee in the work preparation or automatically. The information contains information on the recipe (exact designation of type and quantity of raw materials used, etc.) as well as machine settings. The reading in such information over an interface manual input by an operator has the advantage that 

The Serita-Chan combination is directed towards production scheduling optimization. Lettowsky is directed towards optimized production planning and control. Therefore they are deemed to be analogous as they both are directed towards optimization of production planning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Serita-Chan combination with Lettowsky because the references are analogous art because they are both directed to solutions for production planning, which falls within applicant’s field of endeavor (production scheduling systems and methods), and because modifying the Serita-Chan combination to include Lettowsky’s feature for including extraction data comprising production time and machine maintenance status, in the manner claimed, would serve the motivation of reducing the cost of a production process and/or the throughput times of a production process (Lettowsky at paragraph 0269); and further obvious 

Claim 13 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 6, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Bensanson Tuma et al., Pub. No.: US 2020/0143291 A1 – describes a system and method for hierarchical, clustered reinforcement machine learning.
B.	Kinoshita et al., Pub. No.: US 2017/0227950 A1 – describes an integrated production control system.
C.	Sakakibara et al., Pub. No.: US 2017/0031335 A1 – describes a reinforcement learning function that is used to always repeat learning during manufacture.
D.	Mahadevan, Sridhar, and Georgios Theocharous. "Optimizing Production Manufacturing Using Reinforcement Learning." FLAIRS conference. Vol. 372. 1998 – describes an artificial intelligence approach to optimization based on a simulation-based dynamic programming method called reinforcement learning.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683